SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-32548) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 85 [X] and REGISTRATION STATEMENT (NO. 811-5972) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 86 [X] VANGUARD INTERNATIONAL EQUITY INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filling pursuant to paragraph (b) [X] on May 14, 2012 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the Securities Act) and the Investment Company Act, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on this 14th day of May, 2012. VANGUARD INTERNATIONAL EQUITY FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive May 14, 2012 Officer F. William McNabb III /s/ Emerson U. Fullwood* Trustee May 14, 2012 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee May 14, 2012 Rajiv L. Gupta /s/ Amy Gutmann* Trustee May 14, 2012 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee May 14, 2012 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee May 14, 2012 F. Joseph Loughrey /s/ Mark Loughridge* Trustee May 14, 2012 Mark Loughridge /s/ Scott C. Malpass* Trustee May 14, 2012 Scott C. Malpass /s/ André F. Perold* Trustee May 14, 2012 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee May 14, 2012 Alfred M. Rankin, Jr. /s/ J. Lawrence Wilson* Trustee May 14, 2012 J. Lawrence Wilson /s/ Thomas J. Higgins* Chief Financial Officer May 14, 2012 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012, see File Number 33-4424, Incorporated by Reference. INDEX TO EXHIBITS XBRL Instance Document Ex-101.INS XBRL Taxonomy Extension Schema Document Ex-101.SCH XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.CAL XBRL Taxonomy Extension Definition Linkbase Document. Ex-101.DEF XBRL Taxonomy Extension Labels Linkbase Documen Ex-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.PRE
